      Case 1:21-cv-01437-LMM-JKL Document 1 Filed 04/12/21 Page 1 of 11


                                                                       FILED IN CLERK'S OFFICE
                                                                             u.s.o.c. - Atlanta
                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA .                          APR \ 2 202\
                                      DIVISION
                         -------                                                                  k



(Print your full name)
                Plaintiff pro se,                     CIVIL ACTION FILE NO.


      V.
                                                 !
                                                 I
                                                 I
                                                            1 :21-CV-14 3 7
                                                 I
                                                 I
                                                 !
                                                 I
                                                        (to be assigned by Clerk)
                                            ,.   '·




(Print full name of each defendant; an
employer is usually the defendant)
                Defendant(s).


     PRO SE EMPLOYMENT DISCRIMINATION COMPLAINT                               FORM
                              Claims and J urisdictioo

1.     This employment discrimination lawsuit is brought under (check only those
       that apply):

           /       Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et
                   seq., for employment discrimination on the basis of race, color,
                   religion, sex, or national origin, or retaliation for exercising rights
                   under this statute.

                          NOTE: To sue under Title VII, you generally must have
                          received a notice of right-to-sue letter from the Equal
                          Employment Opportunity Commission ("EEOC").

                                      Page I of 9
     Case 1:21-cv-01437-LMM-JKL Document 1 Filed 04/12/21 Page 2 of 11




                   Age Discrimination in Employment Act of 1967, 29 U.S.C. §§
                   621 et seq., for employment discrimination against persons ag~ 40
                   and over, or retaliation for exercising rights under this :statute.
                        •   '   I   .,. -   •        -<,   •      •   ~        • •   '




                                NOTE: To sue under the Age Discrimination in
                                Employment Act, you generally must first file a charge of
                                discrimination with the EEOC.


                   Americans With Disabilities Act of 1990, 42 U.S.C. §§ 12101 et
                   seq., for employment discrimination on the basis of disability, or
                   retaliation for exercising rights under this statute.

                                NOTE: TosueundertheAmericansWithDisabilitiesAct,
                                you generally must have received a notice of right-to-sue
                                letter from the EEOC.


                   Other (describe)




2.    This Court has subject matter jurisdiction over this case under the above-listed
      statutes and under 28 U.S.C. §§ 1331 and 1343.




                                                Page 2 of 9



                                                           .,..
     Case 1:21-cv-01437-LMM-JKL Document 1 Filed 04/12/21 Page 3 of 11




                                      Parties

3.    Plaintiff.   Print your full name and mailing address below:

      Name

      Address



4.    Defendant( s).     Print below the name and address of each defendant listed
                         on page 1 of this form:

      Name
      Address



      Name
      Address



      Name
      Address



                               Location and Time

5.    If the alleged discriminatory conduct occurred at a location different from the
      address provided for defendant(s), state where that discrimination occurred:




                                     Page 3 of 9
     Case 1:21-cv-01437-LMM-JKL Document 1 Filed 04/12/21 Page 4 of 11




6.     When did the alleged discrimination occur? (State date or time period)




                           Administrative Procedures

7.     Did you file a charge of discrimin~L   against defendant( s) with the EEOC or
       any other federal agency?              Yes          _ _ No

             If you checked "Yes," attach a copy ofthe charge to this complaint.


8.     Have you received a Notice of Right-to-Sue letter from the EEOC?

       _ _ Yes            _LNo
             If you checked "Yes," attach a copy of that letter to this complaint and
             state the date on which you received that lett'e r :



9.     If you are suing for age discrimination, check one of the following:

                   60 days or more have elapsed since I filed my charge of age
                   discrimination with the EEOC

                   Less than 60 days have passed since I filed my charge of age
                   discrimination with the EEOC




                                     Page 4 of 9


                                                                                        I
                                                                                    r
                                                                                (
      Case 1:21-cv-01437-LMM-JKL Document 1 Filed 04/12/21 Page 5 of 11




10.    If you were employed by an agency of the State of Georgia or unsuccessfully
       sought employment with a State agency, did you file a complaint against
       defendant(s) with the Georgia Commission on Equal Opportunity?

       _ _ Yes                 /   No                 /   Not applicable, because I was
                                                not an employee of, or applicant with,
                                                a State agency.

             If you checked "Yes," attach a copy of the complaint you filed with the
             Georgia Commission on Equal Opportunity and describe below what
             happened with it (i.e., the complaint was dismissed, there was a hearing
             before a special master, or there was an appeal to Superior Court):




11.    If you were employed by a Federal agency or unsuccessfully sought
       employment with a Federal agency, did you complete the administrative
       process established by that agency for persons alleging denial of equal
       employment opportunity?

       - - Yes             /       No           ~/4
                                                 -     Not applicable, because I was
                                                not an employee of, or applicant with,
                                                a Federal agency.

             If you checked "Yes," describe below what happened m that
             administrative process:




                                        Page 5 of 9
      Case 1:21-cv-01437-LMM-JKL Document 1 Filed 04/12/21 Page 6 of 11




                                Nature of the Case

12.    The conduct complained about in this lawsuit involves (check only those that
       apply):

                   failure .to hire me
                   failure to promote me
                   demotion
                   reduction in my wages
                   working under terms and conditions of employment that differed
                   from similarly situated employees
                   harassment
                   retaliation
                   termination of my employment
                   failure to accommodate my disability
                   other (please specify) _ _ _ _ _ _ _ _ _ _ _ _ _ __



13.    I believe that I was discriminated against because of ( check only those that
       apply):

        7          my race or color, which is £\~<:\{       \t\ro.
                   my religion, which i s - - - - - - - - - - - - - - - - - , - -
                   my sex (gender), which is              male             female
                   my'national origin, which is _ _ _ _ _ _ _ _ _ _ _ __
                   my age (my date of birth is _ _ _ _ _ _ _ _ _ _ _ __,
                   my disability or perceived disability, which is:


                   my opposition to a practice of my employer that I believe violated
                   the federal anti-discrimination laws or my participation in an
                   EEOC investigation

                   other (please specify) _ _ _ _ _ _ _ _ _ _ _ _ __




                                     Page 6 of 9
      Case 1:21-cv-01437-LMM-JKL Document 1 Filed 04/12/21 Page 7 of 11




14.      Write below, as clearly as possible, the essential facts of your claim(s).
         Describe specifically the conduct that you believe was discriminatory or
         retaliatory and how each defendant was involved. Include any facts which
         show that the actions you are complaining about were discriminatory or
         retaliatory. Take time to organize your statements; you may use numbered
         paragraphs if you find that helpful. Do not make legal arguments or cite cases
         or statutes.




 \:, 0   ~I w ¾        .   ,k't.""'~         \c 1\±6 \-x ..( ~:;, \, o "" <.   o. ~   -S;:r •woo~
 (A"     ~ ~~~       ~\, \ \   \   C\V   t    L\ ~., b ~




(Attach no more than five additi9nal sheets if necessary; type or write legibly only on
one side of a page.)

                                               Page 7 of 9
      Case 1:21-cv-01437-LMM-JKL Document 1 Filed 04/12/21 Page 8 of 11




15.    Plaintiff                 still works for defendant(s)
                                 no longer works for defendant( s) or was not hired


16.    If this is a disability-related claim, did defendant(s) deny a request for
       reasonable accommodation?        _ _ Yes          _ _ No


             If you checked "Yes," please explain: _ _ _ _ _ _ _ _ _ _ __




17.    If your case goes to trial, it will be heard b/a judge unless you elect a jury
       trial. Do you request a jury trial?      _ / _· YYes _ _ No


                                 Request for Relief

As relief from the allegations of discrimination and/or retaliation stated above,
plaintiff prays that the Court grant the following relief (check any that apply):

                    Defen_da_nt(s) be directed_to _ _ _~ - - - - - - - - -


                    Money damages (list amounts) _ _ _ _ _ _ _ _ _ _ __


                    Costs and fees involved in litigating this case


                    Such other relief as my be appropriate




                                     Page 8 of 9
     Case 1:21-cv-01437-LMM-JKL Document 1 Filed 04/12/21 Page 9 of 11




           PLEASE READ BEFORE SIGNING THIS COMPLAINT

Before you sign this Complaint and file it with the Clerk, please review Rule 11 of
the Federal Rules of Civil Procedure for a full description of your obligation of good
faith in filing this Complaint and any motion or pleading in this Court, as well as the
sanctions that may be imposed by the Court when a litigant (whether plaintiff or
defendant) violates the provisions ofRule 11. These sanctions may include an order
directing you to pay part or all of the reasonable attorney's fees and other expenses
incurred by the defendant(s). Finally, ifthe defendant(s) is the prevailing party in this
lawsuit, costs (other than attorney's fees) may be imposed upon you under Federal
Rule of Civil Procedure 54(d)(l).


             Signed, this ___ day of _ _ _ _ _ _ _ _ _ _, 20_ _ _




                                         (Signatilie of plaintiff pro se)

                                          ~~ ~~~( \¾;~
                                         (Printed name of plaintiff prose)

                                          ·WD i'toli\l\
                                         ( street address)
                                                              /11.'.)   Sll\{      ~\A~Y\
                                          \\:~ °'~½ G-t '½ 6~\ S
                                         (City, State, and zip code)
                                                                    U\.


                                        t ½L_s\\-~ ~,\\c,"'°' ®9'~~\\
                                         (email address)                        '--'
                                                                                       .(6'N'




                                         (telephone number)




                                       Page 9 of 9
                  Case 1:21-cv-01437-LMM-JKL Document 1 Filed 04/12/21 Page 10 of 11


  EEOC Form 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                   DISMISSAL AND NOTICE OF RIGHTS
 To:    Rufus L. Hamilton                                                                From:    Atlanta District Office
        340 Thomasville Blvd.                                                                     100 Alabama Street, S.W.
        Apt# 37                                                                                   Suite 4R30
        Atlanta, GA 30315                                                                         Atlanta, GA 30303



       D                      On behalf of person(s) aggrieved whose identity is
                              CONFIDENTIAL (29 CFR §1601.l(a))
 EEOC Charge No.                                  EEOC Representative                                                 Telephone No.

                                                  Robyn Conley,
 846-2021-08822                                   Investigator                                                        (404) 562-6856
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D          The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

       D          Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

       D          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

       D          Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                  discrimination to file your charge

       l]J        The EEOC issues the following determination: The EEOC will not proceed further with its investigation , and makes no
                  determination about whether further investigation would establish violations of the statute. This does not mean the claims
                  have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                  makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
       D          The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D          Other (briefly state)

                                                          - NOTICE OF SUIT RIGHTS -
                                                    (Se e the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you .
You may file a lawsuit against the respondent(s)'under federal law based on this charge in federal or state court. You r
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission




                                                                                                                             3/30/2021
Enclosures(s)
                                                                   Darrell E. Graham,                                        (Date Issued)
                                                                    District Director
cc:
           Marquetta J. Bryan, Esq.
           201 17th Street, NW.
           Ste 1700
           Atlanta, GA 30363
      Case 1:21-cv-01437-LMM-JKL Document 1 Filed 04/12/21 Page 11 of 11
                                                  ·, ..


                 U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                 Atlanta District Office
                                                                             I00 Alabama Street, SW, Suite 4R30
                                                                                               Atlanta, GA 30303
                                                                              Atlanta Direct Dial: (404) 562-682 1
                                                                                       FAX (404) 562-6909/6910




   Rufus L. Hamilton
   340 Thomasville Blvd.
   Apt# 37
   Atlanta, GA 30315

          EEOC Charge Number:           846-2021-08822
          Respondent:                   FULTON COUNTY SCHOOLS


   Dear Mr. Hamilton:

   Your charge of employment discrimination has been reviewed by EEOC in accordance with the
   Commission's processing procedures. This letter will serve as an explanation concerning our
   determination of the merits on the above-referenced charge of discrimination. The determination
   relies on the following information:

   On March 29, 2021 you filed a charge of discrimination alleging that you were discriminated
   against in violation of Title VII of the Civil Rights Act of 1964, as amended.

  Based upon the examination of the charge file information, we have determined that EEOC will
  discontinue further processing of your claim. Accordingly, you will have to file a private lawsuit
  if you want to continue to challenge the alleged discrimination. This practice is consistent with
  the Commission's Priority Charge Handling Procedures when the office has sufficient
  information from which to conclude that it is not likely that further investigation will result in a
  violation of the statutes we enforce.

  Enclosed please find your Dismissal and Notice of Rights and Information Sheet. If you
_ want to- PJJr§...1!~)'.our £!!.a.! .geJurther you have the right to sue the employer named in your
  charge in U.S. DWrict Co~rt within ninety (90}days~from1he date you 'recefve the·encfos ecl
  notice. Please read the documents carefully.



                                                               Sincerely,


                                                               0Wr~
                                                              . Robyn CoJJ.Jey
                                                                Federal Investigator
